Citation Nr: 9933623	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  95-23 079	)	DATE
	)
	)                         

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986 and from September 1988 to May 1990, with 
additional service with the U.S. Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Cleveland, Ohio, Regional Office 
(RO) from a rating decision issued in April 1995 by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  The veteran filed a notice of disagreement 
in April 1995; a statement of the case was issued in April 
1995; and the veteran filed a substantive appeal, on a VA 
Form 9, received in August 1995.  The veteran is not 
represented in connection with this appeal. 


FINDING OF FACT

The record includes a medical diagnosis of PTSD, competent 
evidence of inservice incurrence or aggravation, and medical 
evidence suggesting a nexus to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131  In making a claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Generally, the veteran must satisfy three elements for a 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets this burden of 
establishing a well-grounded claim, VA has no duty to assist 
in developing the claim.  See Epps v. Gober, 126 F.3d 1464, 
1467-1469 (1997).

Preliminary review of the veteran's claims file shows this 
case to be rather complex with regard to both the veteran's 
contentions and the facts involved.  However, in view of the 
nature of the contentions and the documentation currently in 
the claims file, the Board finds that the minimal 
requirements of a well-grounded claim have been met.  The 
record includes a medical diagnosis of PTSD (apparently first 
rendered after the veteran's first period of active duty and 
prior to her second period of active duty.  Further, it 
appears that the veteran has claimed in various statements 
that she has been the victim of physical and/or sexual 
attacks during active service as well reserve service in 
addition to a rape in 1986 after she had been discharged from 
her first period of service.  For well-grounded purposes, the 
veteran's assertions are to be accepted as true.  Finally, 
the Board notes that at least one VA hospital report in 1994 
which notes a history of multiple past physical and sexual 
abuses in the military and National Guard and also lists a 
diagnosis of PTSD provisional.  Again, while not clearly 
articulated in this medical record, the Board believes that 
under the overall circumstances of this particular case, 
there is competent medical evidence suggesting some link 
between the veteran's PTSD and her service.  In sum, the 
Board finds the claim to be well-grounded.  38 U.S.C.A. 
§ 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is 
granted, subject to the provisions set forth in the following 
remand portion of this decision. 


REMAND

The veteran's various statements are somewhat confusing, but 
it appears clear that the veteran is claiming that she was 
the victim of physical and sexual attacks on at least several 
occasions during active duty and perhaps during National 
Guard duty as well.  The Board notes one specific incident in 
which the veteran reported she was beaten by a staff sergeant 
during service at some time from August 1983 to October 1984.  
The veteran has supplied the name of that individual and 
indicated that he was disciplined by the military in some 
manner. 

In the recent case of Patton v. West, 12 Vet.App. 272 (1999), 
United States Court of Appeals for Veterans Claims (Court) 
indicated that VA must follow the evidentiary procedures for 
PTSD claims based on personal assault that were established 
in February 1996 in VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996).  The Court found the need 
to gather information from secondary sources in cases of 
noncombat-related PTSD claims.  Pertinent provisions of 
Manual M21-1 specifically address the types of documentation 
that may be used to corroborate the occurrence of a stressor 
where the alleged stressor event is physical or sexual 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  
Certain provisions of Manual M21-1 are the equivalent of VA 
regulations, and the Secretary must comply with them.  See 
Cohen, 10 Vet. App. 128; M21-1, Part III, Change 49 (February 
1996) par. 5.14c.

Having found the veteran's claim to be well grounded, it does 
not appear from the record that the veteran's claim for 
service connection for PTSD has been properly developed in 
accordance with the substantive provisions of the VA 
Adjudication Procedure Manual M21-1, Part III, Par. 5.14 
(1996).  The Court has held that, in such personal-assault 
claims, the Secretary has undertaken (in 1996) a special 
obligation to assist a claimant in producing corroborating 
evidence of an in-service stressor.  The manual provisions 
include assistance in gathering evidence corroborating an in-
service stressor, by sending a special PTSD personal-assault 
letter and questionnaire to the veteran, by carefully 
evaluating that evidence, including behavior changes, and by 
furnishing a clinical evaluation of behavior evidence. 

Should any additional information result from this 
evidentiary development, the veteran should be afforded a VA 
psychiatric examination, which would include a comprehensive 
review of the relevant evidence, and medical opinions 
regarding the etiology of the veteran's PTSD or other 
psychiatric disorder(s).  The veteran is advised that failure 
to provide helpful relevant information or to appear for a VA 
examination could result in an unfavorable decision regarding 
her claim.  38 C.F.R. § 3.655 (1999).  

The Board stresses at this point the importance of the 
veteran's cooperation in accurately reporting names, dates, 
etc. with regard to all claimed assaults so that appropriate 
attempts to verify such incidents can be accomplished by the 
RO. 

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the claims file 
and ensure that all pertinent active duty 
and reserve records have been obtained. 

2.  The RO should consult M21-1, Part 
III, Change 49 (February 1996) par. 
5.14c, "PTSD Claims Based on Personal 
Assault," and any subsequent changes, and 
take appropriate action to accomplish 
additional development to corroborate the 
veteran's claimed assaults, and conduct 
evidentiary development of the veteran's 
claim for PTSD in accordance with these 
provisions, including sending a personal-
assault letter and questionnaire, and 
exploration of alternate sources in full 
compliance with pertinent M-21-1 
provisions as more fully set forth and 
discussed in Patton v. West.

In accomplishing this development, the RO 
should also attempt to verify with the 
service department whether the beating by 
the staff sergeant named by the veteran 
was investigated and, if so, whether any 
disciplinary action was accomplished.  
Any other specific incidents reported by 
the veteran in response to the above 
development should also be verified with 
the service department. 

3.  In light of the evidentiary 
development of the veteran's claim for 
PTSD in accordance with the VA 
Adjudication Procedure Manual M21-1, Part 
III, Par. 5.14 (1996), the RO should 
determine if any secondary evidence 
received requires interpretation by a 
clinician and, if so, submit that 
evidence and the veteran's claims files 
to a VA psychiatrist for an 
interpretation of any documented 
behavioral changes in relationship to the 
diagnosis of PTSD.  Any opinion expressed 
should be accompanied by a written 
rationale.

4.  The RO should also afford the veteran 
a psychiatric examination.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
elicit a detailed account from the 
veteran of the in-service stressors to 
which she was subjected, to include the 
sexual assault(s) or harassment claimed 
during active duty and during Reserve 
service, for the purpose of determining 
whether exposure to said stressors has 
resulted in current psychiatric symptoms.  
The examiner should diagnose all of the 
veteran's acquired psychiatric disorders, 
and express an opinion as to the etiology 
of each such disorder.  An opinion should 
be given as to the degree of probability 
that each diagnosed psychiatric disorder 
is the product of an in-service assault 
or harassment noted above, or is the 
result of other service-related 
incidents.  The examiner should further 
make a specific determination as to 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales, if 
warranted.

The psychiatrist should also offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosed PTSD (diagnosed in 1987 based 
on a report of rape at gunpoint in 1986, 
after the first period of service) 
increased in severity during the 
veteran's second period of active duty 
service from September 1988 to May 1990.  
It there was an increase in severity of 
PTSD during this period, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
increase in severity was due to any 
incident, including reported in-service 
stressors, during the second period of 
service or, conversely, whether any 
increase was due to the natural 
progression of preexisting PTSD.

5.  After the development requested has 
been completed to the extent possible, 
the RO should again review the record and 
determine whether there is evidence, 
other than the veteran's allegations, 
that the claimed in-service stressor 
actually occurred.  With regard to the 
second period of active duty service, the 
RO's review should include adjudication 
of whether any PTSD diagnosed in 1987 
(and preexisting the veteran's second 
period of service) was aggravated by the 
veteran's subsequent service.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford the veteran 
due process.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

